Case: 2:19-cv-04780-MHW-MRM Doc #: 28 Filed: 09/03/20 Page: 1 of 3 PAGEID #: 771




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS


JAMES K. BISHOP,

                       Petitioner,               :   Case No. 2:19-cv-4780

       - vs -                                        District Judge Michael H. Watson
                                                     Magistrate Judge Michael R. Merz

WARDEN,
 Richland Correctional Institution,

                                                 :
                       Respondent.




     DECISION AND ORDER DENYING MOTION FOR DE NOVO
                        REVIEW


       This habeas corpus case is before the Court on Petitioner’s Motion for de novo review of

the sufficiency of the evidence in his case or for judgment of acquittal under Fed. R. Crim. P. 29

(ECF No. 27).

       Fed. R. Crim. P. 29 applies only to criminal cases originally tried in federal court and has

no application in habeas corpus.

       Bishop raised insufficiency of the evidence as his Third Ground for Relief in his Petition.

In cases such as Petitioner’s challenging the sufficiency of the evidence and filed after enactment

of the Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat. 1214)

(the “AEDPA”), two levels of deference to state decisions are required:

                In an appeal from a denial of habeas relief, in which a petitioner
                challenges the constitutional sufficiency of the evidence used to

                                                1
Case: 2:19-cv-04780-MHW-MRM Doc #: 28 Filed: 09/03/20 Page: 2 of 3 PAGEID #: 772




               convict him, we are thus bound by two layers of deference to groups
               who might view facts differently than we would. First, as in all
               sufficiency-of-the-evidence challenges, we must determine
               whether, viewing the trial testimony and exhibits in the light most
               favorable to the prosecution, any rational trier of fact could have
               found the essential elements of the crime beyond a reasonable doubt.
               See Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L.
               Ed. 2d 560 (1979). In doing so, we do not reweigh the evidence, re-
               evaluate the credibility of witnesses, or substitute our judgment for
               that of the jury. See United States v. Hilliard, 11 F.3d 618, 620 (6th
               Cir. 1993). Thus, even though we might have not voted to convict a
               defendant had we participated in jury deliberations, we must uphold
               the jury verdict if any rational trier of fact could have found the
               defendant guilty after resolving all disputes in favor of the
               prosecution. Second, even were we to conclude that a rational trier
               of fact could not have found a petitioner guilty beyond a reasonable
               doubt, on habeas review, we must still defer to the state appellate
               court's sufficiency determination as long as it is not unreasonable.
               See 28 U.S.C. § 2254(d)(2).

Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009). In a sufficiency of the evidence habeas corpus

case, “deference should be given to the trier[-]of-fact’s verdict under Jackson,” and then to the

appellate court’s “consideration of that verdict, as dictated by AEDPA.” Tucker v. Palmer, 541

F.3d 652, 656 (6th Cir. 2008); accord: Parker v. Matthews, 567 U.S. 37, 43 (2012) (per curiam);

Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)(en banc). Notably, “a court may sustain a

conviction based upon nothing more than circumstantial evidence.” Stewart v. Wolfenbarger, 595

F.3d 647, 656 (6th Cir. 2010).

               We have made clear that Jackson claims face a high bar in federal
               habeas proceedings because they are subject to two layers of judicial
               deference. First, on direct appeal, “it is the responsibility of the jury
               -- not the court -- to decide what conclusions should be drawn from
               evidence admitted at trial. A reviewing court may set aside the jury’s
               verdict on the ground of insufficient evidence only if no rational trier
               of fact could have agreed with the jury.” Cavazos v. Smith, 565 U.S.
               1, ___, 132 S.Ct. 2, 181 L.Ed.2d 311, 313 (2011) (per curiam). And
               second, on habeas review, “a federal court may not overturn a state
               court decision rejecting a sufficiency of the evidence challenge
               simply because the federal court disagrees with the state court. The
               federal court instead may do so only if the state court decision was

                                                  2
Case: 2:19-cv-04780-MHW-MRM Doc #: 28 Filed: 09/03/20 Page: 3 of 3 PAGEID #: 773




               ‘objectively unreasonable.’” Ibid. (quoting Renico v. Lett, 559 U. S.
               766, 773, 130 S. Ct. 1855, 176 L. Ed. 2d 678 (2010)).

Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam); Parker v. Matthews, 567 U.S at 43.

The federal courts do not make credibility determinations in reviewing sufficiency of the evidence

claims. Brooks v. Tennessee, 626 F.3d 878, 887 (6th Cir. 2010).

       Based on this controlling authority from the United States Supreme Court and the Sixth

Circuit Court of Appeals, this Court is not authorized to review the sufficiency of the evidence in

this case de novo.

       The Motion for de novo review is DENIED.

September 3, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                                                3
